NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                In the Matter of:

           THE DOBYNS FAMILY TRUST Dated July 10, 1998.


        KAMILLE MULCAIRE, as Personal Representative of the
        Estate of Thomas Mulcaire, and MICHAEL MULCAIRE,
                         Petitioners/Appellees,

                                        v.

   KIMBERLY MULCAIRE; THOMAS PIERRE MULCAIRE; and JESS
              MULCAIRE, Respondents/Appellants.

        DAVID MONGINI and CECIL WALLACE, Co-Trustees,
                    Respondents/Appellees.

                             No. 1 CA-CV 16-0067
                               FILED 1-26-2017


           Appeal from the Superior Court in Yavapai County
                        No. V1300PB201280021
          The Honorable Jeffrey G. Paupore, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Dennis P. Bayless, PLLC, Cottonwood
By Dennis P. Bayless
Counsel for Petitioners/Appellees
Musgrove Drutz Kack & Flack, PC
By Mark W. Drutz, Jeffrey Gautreaux
Counsel for Respondents/Appellants



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.


H O W E, Judge:

¶1            Thomas Mulcaire’s children, Kimberly, Thomas Pierre, and
Jess (“the Mulcaires”) appeal the trial court’s ruling requiring that Dobyns
Family Trust (“the Trust”) assets be distributed to Thomas Mulcaire’s
estate. They argue that the distribution provision in Article X of the Trust
mandates that their father’s share be distributed to his descendants. For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 1998, Erma and Faires Dobyns established the Trust. The
Trust’s beneficiaries are Erma’s children from a prior marriage: Sheila
Mongini, Michael Mulcaire, Patricia Wallace, and Thomas Mulcaire. The
Trust provided that upon the surviving spouse’s death, the trustees were to
distribute the Trust assets. The pertinent provision contained in Article X of
the Trust read as follows:

             The Decedent’s Trust, including any portions which
       may be added to the Decedent’s Trust by reason of the
       non-exercise of powers of appointment, shall be administered
       and distributed upon the death of the Survivor as follows:

              ....

              C. Division of the Trust Estate. The Trustee shall divide
       the remaining trust into separate equal shares so as to provide
       one (1) share for each child of the Settlors, namely Sheila
       Mongini, Michael S. Mulcaire, Patricia I. Wallace, and Thomas
       Mulcaire; provided, that in the event any beneficiary named
       has predeceased this event, his or her share shall be
       distributed to his or her descendants by right of


                                      2
                         MULCAIRE v. MULCAIRE
                           Decision of the Court

       representation. If no descendants be alive, his or her share
       shall be divided among the survivor(s) of any descendants of
       Settlors, by right of representation, free from trust. Shares so
       established shall be distributed to the beneficiary or
       beneficiaries except as provided in the following paragraph D
       of this Article and in Part II, Article I set forth hereinafter.

Additionally, the Trust contained a “simultaneous death” provision, which
provided that if both a settlor and a beneficiary died simultaneously, the
settlor was presumed to have survived the beneficiary and the beneficiary’s
descendants would receive his or her share. Erma Dobyns died in 2005. In
December 2011, Faires Dobyns died, triggering the Trust’s distribution
provision. All four of the Trust’s beneficiaries were living at the time Faires
died in 2011.

¶3            Under the distribution provision, the first distribution gave
Faires’s son from a previous marriage $25,000. The second gave Michael
Mulcaire a specific plot of land. After those two specific bequests were
satisfied, subsection C of the provision required the trustees to divide the
remaining trust assets into four separate equal shares. Each of these shares
were to be distributed to Sheila, Michael, Patricia, and Thomas. The
provision then stated that “in the event any beneficiary named has
predeceased this event, his or her share shall be distributed to his or her
descendants by right of representation.”

¶4            In March 2012, before the distribution to the four beneficiaries
could take place, Michael and Thomas filed a breach of trust complaint
against the trustees of the Trust. Although the Trust required distribution
upon the death of the surviving spouse, the litigation stopped any
distribution from occurring. Roughly a year and a half after the breach of
trust complaint was filed, the trial court ruled in the trustees’ favor. Michael
and Thomas appealed that ruling to this Court. However, in August 2014,
Thomas died while the case was still on appeal. Both parties filed a notice
of death and beneficiary change. The trustees sought to make Thomas’s
children the beneficiaries while Michael and Thomas’s estate argued that
the estate was the proper beneficiary under the Trust. In January 2015, this
Court issued its mandate affirming the trial court’s breach of trust ruling
but did not decide who was the proper beneficiary under the Trust’s
distribution provision.

¶5          Michael and the personal representative for Thomas’s estate,
Kamille Mulcaire (collectively “the Estate”), argued that the estate was the
proper beneficiary under the distribution provision because the


                                       3
                         MULCAIRE v. MULCAIRE
                           Decision of the Court

requirement that a beneficiary not predecease “this event” meant the
beneficiary needed to be alive when the surviving spouse died. Essentially,
the Estate contended that because Thomas was alive when Faires died, he
was entitled to his share of the Trust assets. After the trial court requested
briefing, it determined that the meaning of “this event” in the distribution
provision meant Faires’s death. The trial court further ruled that because
Thomas was alive when Faires died, his share vested at that moment.

¶6             The trial court ordered the trustees to immediately distribute
Thomas’s share to his estate. The trustees moved for reconsideration, which
the trial court denied. The Mulcaires timely appealed.

                                DISCUSSION

¶7              The Mulcaires argue that under the distribution provision’s
plain language, Thomas Mulcaire’s share of the Trust assets should be
distributed to them as his descendants. In construing a trust, the ultimate
goal is to determine the intent of the trustor, In re Estate of King, 228 Ariz.
565, 567 ¶ 9, 269 P.3d 1189, 1191 (App. 2012), and when the language of the
trust is clear, the court will not look outside of the trust to determine that
intent, In re Estate of Zilles, 219 Ariz. 527, 530 ¶ 9, 200 P.3d 1024, 1027 (App.
2008). A trust is interpreted according to its terms. KAZ Constr., Inc. v.
Newport Equity Partners, 229 Ariz. 303, 305 ¶ 7, 275 P.3d 602, 604 (App. 2012).
When the issue is purely one of interpretation, we determine de novo
whether the trial court correctly applied the law to the facts. See Zilles, 219
Ariz. at 530 ¶ 7, 200 P.3d at 1027. Further, we review the trial court’s
conclusions of law de novo. Id. Because the language of the Trust’s
distribution provision is clear and unambiguous, the trial court did not err
by ordering that Thomas Mulcaire’s share be distributed to his estate. 1

¶8            Here, the Trust language is clear that “this event” in the
distribution provision means the death of the settlor. All three of the
subsections in Article X take place after one common event, the survivor’s
death. Reading the introductory sentence of Article X in unison with
subsection C results in the following: when the survivor dies, the Trust
assets are equally distributed unless one of the beneficiaries predeceases the
survivor. Only when the beneficiary predeceases the survivor do his or her


1      Because we find that the language in Article X is clear and
unambiguous, we need not reach the Mulcaires’ argument that the trial
court erred by failing to consider extrinsic evidence. See Zilles, 219 Ariz. at
530 ¶ 9, 200 P.3d at 1027 (“[E]xtrinsic evidence is not admissible to
contradict the plain language of the trust.”).


                                       4
                         MULCAIRE v. MULCAIRE
                           Decision of the Court

descendants take the beneficiary’s share. Therefore, the clear language in
the Trust requires distribution to a beneficiary if the beneficiary is alive
when the survivor dies.

¶9            The Mulcaires counter that the language, “this event” means
the distribution of the Trust assets and not the survivor’s death. However,
this interpretation blurs the meaning of the distribution provision. The
provision deals with what will occur following the survivor’s death. The
only event discussed in Article X before the subsections is the survivor’s
death. If the Trust is interpreted as the Mulcaires suggest, the distribution
of the Trust could be frustrated indefinitely. For instance, if a beneficiary
has to be alive at the time of distribution, the other beneficiaries could
purposefully delay the distribution, hindering the goals of the Trust. As
long as one beneficiary delayed the distribution of the Trust, other
beneficiaries would be at risk of never receiving their share of the
distribution. This cannot be the intent of the settlors. Accordingly, because
Thomas Mulcaire was alive at the time that the surviving spouse died, he
did not predecease “this event.”

¶10            The Mulcaires next argue that the entirety of the Trust evinces
the settlors’ intent to have their assets distributed to only living blood
relatives. To support their argument, the Mulcaires rely on Article X, the
“simultaneous death” provision, and the fact that Erma’s four children
were named as the only Trust beneficiaries. According to the Mulcaires, the
simultaneous death provision in the Trust means that the beneficiary would
predecease “this event” and therefore his or her descendants would receive
the share. This provision, however, provides no clarity to the issue at hand.
Thomas Mulcaire and Faires did not die simultaneously and Article X is
clear: upon the survivor’s death the beneficiaries are entitled to their share
of the Trust assets.

¶11             The Mulcaires further argue that because Thomas Mulcaire’s
litigation over the Trust caused the delay in distribution, his estate should
not be allowed to receive his share. The Mulcaires, however, provide no
authority for the proposition that the estate should be barred from receiving
the share because Thomas Mulcaire’s litigation delayed the distribution.
Michael and Thomas Mulcaire filed their breach of trust complaint a few
months after Faires died. Although Michael and Thomas were unsuccessful
in their litigation, they were entitled to legally resolve their dispute with the
trustees. Had Thomas Mulcaire not died during the original appeal he
would have been entitled to his share because he did not predecease the
surviving spouse.



                                       5
                         MULCAIRE v. MULCAIRE
                           Decision of the Court

¶12             Finally, the Mulcaires argue that if the Trust is not interpreted
as they suggest, then it should be found ambiguous and remanded to the
trial court for an evidentiary hearing. The Mulcaires claim that the Estate
acknowledged that the Trust was subject to competing interpretations and
that this is enough to find the Trust ambiguous. The fact that a trust can be
interpreted differently by two parties, however, does not mean a trust is
ambiguous. Cf. In re Estate of Lamparella, 210 Ariz. 246, 250 ¶ 21, 109 P.3d
959, 963 (App. 2005) (“A contract is not ambiguous just because the parties
to it [] disagree about its meaning.”).

¶13            Accordingly, the requirement that the beneficiary not
predecease “this event” requires that the beneficiary be alive when the
surviving spouse dies. Therefore, because Thomas Mulcaire was alive when
the distribution provision went into effect, his estate is entitled to receive
his share of the Trust assets.

                                CONCLUSION

¶14           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         6